United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2226
                        ___________________________

                                   Daniel Coleman

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                            Minneapolis Public Schools

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: February 14, 2022
                             Filed: February 17, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      In this employment action, Daniel Coleman appeals following the district
court’s1 adverse grant of summary judgment and denial of his post-judgment motion
under Federal Rule of Civil Procedure 59.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      We first conclude we lack jurisdiction to review the denial of Coleman’s post-
judgment motion. See Miles v. Gen. Motors Corp., 262 F.3d 720, 722-23 (8th Cir.
2001) (this court lacks jurisdiction to consider challenge to denial of post-judgment
motion for new trial where movant failed to file amended notice of appeal as to that
decision). After careful review of the record and the parties’ arguments on appeal,
we further conclude the adverse grant of summary judgment was proper for the
reasons articulated by the district court. See EEOC v. Prod. Fabricators, Inc., 763
F.3d 963, 969 (8th Cir. 2014) (standard of review). Accordingly, we affirm. See 8th
Cir. R. 47B. We also deny Coleman’s pending motion.
                        ______________________________




                                         -2-